Citation Nr: 0409954	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-11 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right wrist fracture, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for right carpal tunnel 
syndrome, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from March 1943 to 
December 1945.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2002 decision at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a March 
2003 decision, the RO granted a 30 percent rating for the right 
carpal tunnel syndrome, but continued the rating assigned for 
right wrist fracture residuals.  Thereafter, the veteran then 
perfected his appeal.  

The case was certified to the Board by the Newark, New Jersey RO.

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify you of the 
further action required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), the obligations of VA with respect to the duty to 
assist and to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits are defined.  To 
implement this law, VA promulgated regulations codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In August 2002, the veteran was notified, in part, of the 
pertinent law and regulations.  Nonetheless, additional notice 
must be provided concerning what specific evidence is still needed 
to substantiate claims for increased ratings for right wrist 
fracture residuals and right carpal tunnel syndrome.  This 
includes notice of what specific evidence has been and will be 
obtained by VA, notice of what specific evidence the veteran is 
still expected to provide, and notice that the appellant should 
provide any additional evidence he may possess that would further 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was most recently afforded a VA orthopedic examination 
in August 2002. Since that examination, however, by statements 
submitted in November 2002 and June 2003, the veteran alleged that 
his right wrist and hand disabilities are more severe.  
Specifically, he reports that pain medication is ineffective, and 
that right hand finger swelling has further reduced hand function 
to include his grip capacity.  The United States Court of Appeals 
for Veterans Claims (Court) has held that VA's duty to assist a 
veteran in obtaining and developing available facts and evidence 
to support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment. Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Accordingly, a remand is necessary to obtain any 
additional treatment records and for a new contemporaneous VA 
examination.  

Hence, the Board finds that the following additional development 
is warranted:

1.  The RO should first review the claims file and ensure that all 
additional evidentiary development action required by the VCAA, 
and implementing regulations is completed.  The RO should notify 
the veteran of the evidence not of record necessary to 
substantiate his remanded claims, notice of the specific 
information and evidence that VA will obtain, and notice of the 
specific information and evidence that he must submit.  The RO 
should also then notify the appellant that it is his 
responsibility to submit all pertinent evidence in his possession.  
While the claimant is ultimately responsible to provide the 
necessary evidence, the RO should inform the veteran that VA will 
make efforts to obtain any additional as-yet-unobtained relevant 
evidence, such as VA and non-VA medical records, or records from 
government agencies, if he identifies such records and the 
custodians thereof.  VA must notify the veteran of evidence he 
identified that could not be obtained so that he may attempt to 
obtain the evidence himself.  

2.  The veteran should be asked to identify all medical records, 
VA or private, which may be pertinent to his claims but have not 
yet been associated with the claims folder.  This particularly 
includes medical records showing treatment or evaluation for his 
residuals of a right wrist fracture and right carpal tunnel 
syndrome, to include records presenting evidence of the severity 
of the disorders and effects on daily functioning.  He should be 
asked to provide contact information and necessary authorizations 
and releases to permit VA to obtain any additional treatment 
records.  Thereafter, the RO should attempt to obtain all 
indicated records which are not already in the claims file.  The 
RO should inform the veteran of the outcome of each records 
request.  If records are not obtained from any private source 
identified by the veteran, the RO must notify him that he is 
responsible for securing these records if he desires that VA 
consider them.  All records and responses received should be 
associated with the claims folder.  

3.  The RO should obtain all VA medical records not yet associated 
with the claims folder, including records of treatment at the 
Brick VA Medical Center (VAMC) from July 2002 to the present.  

4.  Thereafter, the veteran should be afforded a VA orthopedic 
examination to assess the nature and severity of his residuals of 
a right wrist fracture and right carpal tunnel syndrome.  The 
claims folder and a copy of this remand must be provided to the 
examiner for review for the examination.  All questions posed to 
the examiner in this remand must be addressed and explained in 
full.  All indicated tests and studies should be accomplished.  In 
accordance with the latest AMIE worksheet for evaluating right 
wrist disorders and carpal tunnel syndrome the examiner is to 
provide a detailed review of the veteran's history, current 
complaints, and the nature and extent of any current disability.  

The examiner must comment on the presence or absence of associated 
pain, weakened movement, excess fatigability, incoordination, 
muscle atrophy, changes in condition of the skin indicative of 
disuse, and the functional loss resulting from any such 
manifestations; if feasible, these determinations should be 
expressed in terms of additional wrist range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.  The 
examiner must also provide an opinion as to the degree of any 
functional loss that is likely to result either from a flare-up of 
symptoms or on extended use.  If the examiner is unable to offer 
an opinion as to the nature and extent of any additional 
disability during a flare-up that fact should be so stated.

5.  Thereafter, and after any other appropriate development, the 
remanded claims must be appropriately readjudicated.  If the 
determinations remain to any extent adverse to the veteran, he and 
his representative must be provided a supplemental statement of 
the case which includes a summary of additional evidence 
submitted, any additional applicable laws and regulations, and the 
reasons for the decision.  They should then be afforded the 
applicable time to respond.  Particular care and attention must be 
afforded to ensuring that the claimant has been provided complete 
notice of what VA will do and what the claimant must do.  
Quartuccio.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





